Robinson, J.
(concurring). In this case plaintiff appeals from a judgment, which is, that his action be dismissed.
In August, 1916, the action was commenced before Jacob Barth, a justice of the peace, to recover $1,350, for labor rendered to the defendant at his request. The summons was returnable August 26, 1916, at 10 a. m. On August 24, Otto Thress, attorney for defendant, made and filed with the justice an affidavit “that he believes he cannot have a fair and impartial trial before Justice Barth by reason of the interest, bias, and prejudice of the said justice of the peace.” The affidavit was of no effect. It stated merely the belief of the attorney, and not the belief of his client, and there is no showing that the justice was paid $1 for transferring the case to another justice. However, the justice wrote an order to the effect that the case be sent to Justice R. E. McCain, but there is no showing that the case was ever sent to him. The docket of the justice, of the peace is thus: August 26, 1916, at 10 a. m., all parties appeared in court before me, and, upon motion of plaintiff’s attorney, order for a change of venue is reversed and case is called for trial at 11 o’clock a. m. Plaintiff makes oral complaint of the matter set out in the summons; the defendant for answer denies every allegation of the complaint. The plaintiff was sworn and testified in his own behalf; the defendant was sworn and testified in his own behalf. The court gave judgment against de*560fendant for $9 and costs. Then defendant served a notice of appeal in which he does not specify any errors of law. The statute is that the district court shall review only errors of law which are specified with reasonable certainty. Comp. Laws 1913, § 9164. Thus it appears that without objection to the jurisdiction of the justice the parties appeared at the time specified in the summons. Plaintiff .stated his complaint as in the summons, and defendant answered, •denying the same. Each party was sworn and the judgment was for •$9. Clearly the justice had jurisdiction. The judgment was duly given. The record shows no reason for dismissing the action.